Title: To George Washington from James Hill, 5 September 1778
From: Hill, James
To: Washington, George


          
            Worthy General
            Wmsburg [Va.] the 5th Sepr 1778
          
          Mr Custis Have thought proper to alter His estate in such a manner that it woud not
            suit me To look after it any longer provided he was willing tho it appears to me as tho
            he was not. However by not recceiveing a line from You Respectg Yours that I have under
            my Care was determind  unless you & he agree’d on terms for
            him to have taken it—I woud acontinued it untill you returnd provided you had no
            objection; at what you thought reasonable tho expect by what I have heard he purposes to
            take it—I intended to awrote by him out to You but my business was Such at that time I
            had no opportunity, till he Set out; Youl please to rembr you told me in our agremt to
            do the best I coud with Mr Custis’s Estate & provided the Estate improved you’d
            increase the Lay which I was exceeding Willing in case it did not I woud ⟨ne⟩ver askd
            for 1 farthing More but you well Know Sir, You purchased two more plantations which
            enlarged the Estates considerably & made it more Troublesome them being
            purchased much out of order for Croping & woud
            Heartely Wish You to see the Estate now & you Know the order it was in When I
            took it & woud Wish to have Your opinion what yo. thought I deserved; &
            as to the Profits Asaveg Hope he will have no reason to complain tho I have had the
            misfortune for Several Years to loose the Wheat by Weavle; have made it up by Stock &c., which was all the Way I
            had to dispose of it, & now have the Estate in General in as good order for
            Croping as any Estate in the Colloney; for Tobo Wheat or any thing he Chuses to go upon
            for I have never sufferd the Tobo lands to be put in Corne or in wheat oats &c.,
            till I got every plantation inclosed & thirded & is now with Slight
            run[nin]g over with Dung capable of bringing choice Tobo which hope Youl refer to Some
            Gent. that you can confide in that is a Judge & hear what they Say, & if
            they dont think that what Ive mentiond to you is as I say; I dont desire one farthing
            otherwise hope youl Allow me agreable to the difference of money when it took aRise; I
            agree’d to take the Lay Vollentine had which I have b⟨een⟩ Credibly informd he never
            gave An Acct for butter Sold & had Shugar found for his familys Use the Rum
            &c., that the butter &c. was Given up for his Wifes Trouble in doctorg
            lookg After Sping & this much I never Mentiond to yo. before, Mr Custis Says he is Willg to Allow what you think right
            & am Shure I am; & was you To abeen privy to Every Transaction of mine
            Ive renerd Accts for Every farthing Receivd & for every Article therefore hope
            if this was the Case With Vollentine Youl make me Some Allowance; & please to
            mention what you are willg to Give for yr own Since the Rise of Specia & am
            Sattisfyed With what ever yo. think reasonable as I am abt closeing my Accts what money
            I have of yours Shoud be Glad to Know if You woud have it put in the Continantal Loan
            office or Sent up by Mr Posey to Mr Washgton I woud apaid it to your Ladye but coud not
            get it in time enough Mr Custis & my Self agreed to leave my Wages to Colo.
            Basset & Mr Webb & they Allowd me 150£
            for 2 Years & 175 for this But Mr Webb now Says he realy thought I only managed
            3 plantations Near Wmsbg I shoud asupposed that they woud allow⟨d⟩ me the Value of  100£ Specia—for I have had the Trouble on me to make Sail of every
            plantations Crops in Wmsbg & there deliver it in order to get the Highest
            prisees delvd it in Small quantityes Which was aVast deel more trouble to me—Your Answer
            if possable to the Above requests by the first Oppertunity will ever be Acknowledged the
            greatest favour done. Yr Mo. Obt & Mo. Hble
            St
          
            Jas Hill
          
          
            P.S. I am Now abt Sellg Yr Beeves we have lost None with the Distempr as
              Yet.St
            J. H.
            Youl plea⟨s⟩e to informe me the Qty of Stock Mr Custis wants Left he has
              Accts of the whole as Davenp[or]t tells me; otherwise, I[’]ll inform You by my
              Next.
          
        